UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7464


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RODNEY ANTON WILLIAMSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:06-cr-00474-NCT-1; 1:14-
cv-00870-NCT-JLW)


Submitted: April 2, 2020                                          Decided: April 22, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Anton Williamson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Anton Williamson seeks to appeal the district court’s orders accepting the

recommendation of the magistrate judge and denying relief on Williamson’s 28 U.S.C.

§ 2255 (2018) motion and denying his motion for reconsideration. The orders are not

appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(B) (2018). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

When the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the motion states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Williamson has not

made the requisite showing. Accordingly, we deny Williamson’s motion for a certificate

of appealability and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                             2